Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 1 of 14

 

 

U.S. Department of Justice

United States Attorney

District of Maryland
Kathleen Q Gavin Suite 400 DIRECT 410-209-4887
Assistant United States Attorney 36 §. Charles Street MAIN 410-209-4800
Kathleen. Gavingausdoj. gov Baitinore, MD 21201-3119 FAX 410-962-309)

HEE 9/16/20

September 16, 2020

Jack McMahon, Esquire
139 Croskey Street
Philadelphia, PA 19103

Re: United States v. Thi Van Ho

Criminal No, HeB-09-8399 TUB-19- 0397 43,

Dear Mr. McMahon:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”’) that has been offered to your client, Thi Van Ho (hereinafter “Defendant”), by the
United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer

has not been accepted by Friday, September 25, 2020, it will be deemed withdrawn. The terms of
the Agreement are as follows:

Offenses of Conviction

L. The Defendant agrees to plead guilty to Counts One and Ten of the Superseding
Indictment which charges him with conspiracy in violation of 18 U.S.C. § 371, and interstate
transportation of stolen property in violation of 18 U.S.C. § 2314. The Defendant adimits that the
Defendant is, in fact, guilty of those offenses and wil! so advise the Court.

Elements of the Offenses

2. The elements of the offenses to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the times
alleged in the Superseding Indictment, in the District of Maryland:

Conspiracy

a. That the Defendant and at least one other person entered into an unlawful
agreement;
i

Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 2 of 14

b. That the purpose of the agreement was to execute a scheme and artifice to defraud
or to obtain money by means of materially false and fraudulent pretenses, representations and
promises through the use of interstate wires, and to transport, transmit and transfer securities and
money in interstate commerce, knowing them to have been stolen, converted and taken by fraud,
as charged in the Superseding Indictment; and

c. That the Defendant knowingly and wiilfully became a member of the conspiracy.

Interstate Transportation of Stolen Property ,

a. That the securities charged in the Superseding Indictment were stolen, converted,
or taken by fraud;

b. That the Defendant transported, transmitted, or transferred, or caused to be
transported or transmitted the property in interstate commerce;

c, That at the time of the transportation or transmission, the Defendant knew the
property was stolen, converted, or taken by fraud; and

d. That the value of the property was at least $5,000,
Penalties

3. The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

Count | Statute | Maximum | Supervised | Maximum | Special
° Prison __ Release __ Fine Assessment
~ $250,000 or twice the
gross amount of loss or
One 18 U.S.C. 5 years 3 years gain caused by the $100
§ 371 ? .
offense, whichever is
- greater
$250,000 or twice the
IBUS.C gross amount of loss or
Ten | § 314 , 10 years 3 years gain caused by the $100
offense, whichever is
__ greater
a, Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

2

 
Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 3 of 14

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned fo custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: [fa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. {f the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until tie money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant's federal and state income tax returns, The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
sturenders certain rights as outlined below:

a. If the Defendant had pted not guilty and persisted in that plea, the Defendant would
have had the right to a speedy jury trial with the close assistance of competent counsel. That trial
could be conducted by a judge, without a jury, if the Defendant, this Office, and the Court all
agreed. .

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. Al! twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 4 of 14

jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

G Ifthe Defendant went to trial, the Government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the Govemment’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend,

d. The Defendant would have the right to testify in the Defendant's own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court's
decisions,

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court's questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant's plea of guilty, the Defendant will be giving up
the right to file and bave the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable civil rights
and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal Jaw, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that to one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.
Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 5 of 14

dvi ritencing Guidelines Anpt

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C, § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

 

6. This Office and the Defendant stipulate and agrec to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a, The base offense level is six (62. U.8.8.G. §2B1.1(a)(L) and § 2X1.1. The offense
level is increased by sixteen (16) because the loss caused by the offense was more than $1,500,000.
U.8.8.G, § 2B1.1(6)(1 1). The parties agree that the defendant's final adjusted offense level, prior
to the resolution of the disputed guideline factor referenced in paragraph 7 below, and any
adjustment for acceptance of responsibility, is tweaty-two (22).

b, This Office does not oppose a two (2)-level reduction in the Defendant's adjusted
offense level pursuant to U.S.8.G. § 3EI.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct, This Office agrees to make a motion pursuant to U.S.S.G, § 3E1.1(b) for an additional
one (1)-level decrease in recognition of the Defendant's timely notification of the Defendant's
intention to enter a plea of guilty, This Office may oppose any adjustment for acceptance of
responsibility under U.S,8.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G.
§ 3E1.1(b), if the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii)
denies involvement in the offense; (ili) gives conflicting statements about the Defendant's
involvement in the offense; (iv) is untruthful with the Court, this Office, or the United States
Probation Office; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii) attempts
to withdraw the plea of guilty; or {viii} violates this Agreement in any way.

c. There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattem of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

Disputed Gittideline Factor,

7, The parties disagree as to whether there should be an adjustment to the guideline
calculation on account of the Defendant's role in the offenses. It is the government's position that
the Defendant should receive a four-level enhancement pursuant to U.S.S.G, § 3B1.1(a) on the

‘5
 

Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 6 of 14

ground that he was an organizer or leader of criminal activity that involved five or more persons
or was otherwise extensive. The Defendant is frce to oppose the application of any role
enhancement pursuant to U.S.8.G. § 3B1.1.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

‘Obligations of tle Parties:

9. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under £8 U.S.C. § 3553(a). This Office and the Defendant reserve the right
to bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including
the conduct that is the subject of any counts of the Superseding Indictment. At the time of
sentencing, this Office will move to dismiss any open counts against the Defendant.

Waiver ef Appeal

10. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute (s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute (s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establisiment
of the advisory sentencing guidelines range, the determination of the Defendant's criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

i, The Defendant reserves the right to appeal any sentence that exceeds the statutory
maximum; and

ii. This Office reserves the right to appeal any sentence below a statutory minimum.

c, The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

6
Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 7 of 14

Restitution

li. The Defendant agrees to the entry of a restitution order for the full amount of the
victim’s loss that was reasonably foreseeable to the Defendant, which the parties stipulate is
$2,478,069.16. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and
3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the actual, total loss
caused by the offensc conduct set forth in the factual stipulation. The total amount of restitution
shall be due immediately and shal! be ordered to be paid forthwith. Any payment schedule imposed
by the Court establishes only a minimum obligation. Defendant will make a good faith effort to
pay any restitution, Regardless of Defendant’s compliance, any payment schedule docs not limit
the United States’ ability to collect additional amounts from Defendant through all available
collection remedies at any time. The Defendant further agrees that the Defendant will fully
disclose to this Office, the probation officer, and to the Court, subject fo the penalty of perjury, all!
information (including but not limited to copies of all relevant bank and financtal records)
regarding the current lacation and prior disposition of alt funds obtained as a result of the criminal
conduct set forth in the factual stipulation. The Defendant further agrees to take al! reasonable
steps to retrieve or repatriate any such funds and to make them available for restitution. If the
Defendant does not fulfill this provision, it will be considered a material breach of this Agreement,
and this Office may seek to be relieved of its obligations under this Agreement.

-Forfeiture.

12. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offense, which is at least $2,478,069. 16.

13. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 1 1(b)(1)G),
32.2, and 43(a) regarding notice of the forfeiture m the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

14. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
tile, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

15. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seck review of any civil

7

 
Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 8 of 14

or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

16. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
State, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful!
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agrcement.

i7. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(¢)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant ail statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule fl of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
1 1(c)(1}(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule | 1(c}(1)(C).

Court Not a Party

18. The Court is not a party te this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive, The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

19, This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other

3

 
Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 9 of 14

agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

tf the Defendant fully accepts cach and every term and condition of this Agreement, please
sign and have the Defcndant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur

United States. Attorney
“fe a Ce
aa a
Kathleen 0. Gavin

Assistant United States Attorney

[have read this Agreement, including the Sealed Supplement, and carefuily reviewed every
patt of it with my attomey. I understand it and I voluntarily agree to it. Specifically, 1 have
reviewed the Factual and Advisory Guidelines Stipulation with my attomey and I do not wish to
change any part of it. ] am completely satisfied with the representation of my attomey.

 

id 2
‘Th Van Ho

 

Tam the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and.accepts its terms. To.my knowledge, the Defendant’ s decision to enter
into this Agreement is an informed and voluntary one.

 
      

Tac ‘eMahon, Fequre

 
(«

Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 10 of 14

ATTACHMENT A

 

STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to irial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned
parties also stipulate and agree that the following facts do not encompass all of the evidence that
would have been presented had this matter proceeded to trial.

At ail times relevant, the Defendant, Thi Van Ho (“Ho”), was a resident of Bear,
Delaware.

Beginning in or before September, 2015 and continuing until in or about March, 2019,
Thi Van Ho, Kevin Miller, Chonnathason Has, a/k/a Bora Has, Mean Peach and Eam Peng Chou
conspired to and did engage in a scheme and artifice to defraud Company A by means of
materially false and fraudulent pretenses, and to transport, transmit, and transfer in interstate
commerce securities having a value of $5,000 or more, knowing the same to have been stolen,
converted or taken by fraud.

Company A, which was located in Linthicum Heights, Maryland, was engaged in the
business of manufacturing personal products such as hair care, hair dye, and lotions. Kevin
Miller worked as the Director of Planning, Logistics and Control at Company A. In that position,
Miller was responsible for the determination of timing and volume requirements for materials
used in the manufacturing operation. Miller held a position of trust within the company, and thus,
had the authority to approve payments of invoices submitted by vendors and service providers
without obtaining a second approval from anyone else in the company. Miller would issue those
apprevals by initialing the invoices and submitting thern to Company A's accounting department
for payment.

In or before September 2015, Company A assigned Miller the task of arranging for
vendors to dispose of various waste products that had been stored at the company’s two
warehouse locations in Maryland. Around that same time, Ho and Miller, who knew each other
from past business dealings, agreed to engage in a scheme to defraud Company A by creating
and using shell entities to submit false and fraudulent invoices to Company A for waste disposal
and other work that was never performed by those entities,! Has, Peach and Chou also agreed to
engage in the scheme to defraud.

The first shell entity created and used in the scheme to defraud was MPC IT, LLC. On
August 24, 2015, Peach signed the Acticles of Incorporation to create MPC, II, LLC in the State

 

1 It ig the government's position that Ho first proposed the scheme to defraud to Miller. The
defendant disputes that position.

 
Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 11 of 14

of Maryland. He listed himself'as the resident agent and 247 South Bridge St., Elkton, Maryland
as the company’s address. That address, in fact, was a maitbox located at Mail Bag Plus, Inc.

The second shell entity was Marka Warehouse System, LLC. On November 12, 2016,
Chou rented Box #168 at The UPS Store #6678 in Westmont, New Jersey in the name of Marka.
Two days later, on November 14, 2016, Chou signed a New Jersey Public Records Filing for
New Business Entity form for Marka, listing himself as the president and sole manager of the
company and the address of The UPS Store in Westmont, New Jersey as the company’s business
address. Chou also indicated on that form that Marka’s business purpose was “provinding [sic]
racks, shelves,” when, in fact, Marka was a shei! entity with no legitimate business activity.

The third shell entity was SMNI, LLC. On December 30, 2016, Articles of Organization
for SMNI, LLC were filed in the State of Virginia. The Articles of Organization listed Peach as
the resident agent as well as a member or manager of the company, and falsely stated that Peach
was a Virginia resident. That same day, Peach and flas rented Box # 204 at The UPS Store
#4832 in Arlington, Virginia in the name of SMNI, LLC. Peach signed the Mailbox Services
Agreement and Has paid for the rental fee with his credit card.

In furtherance of the scheme, Ho and Miller agreed on the names of each of the shell
entities, and the amount ta charge Company A on cach fraudulent invoice. Miller submitted the
invoices to Company A and approved them for payment, which caused Company A to issue
payments ta the shel] entities in the form of checks. The checks were either mailed to the
particular shell entity address by Company A or hand-delivered by Miller to Ho or one of the
other conspirators. Has, Peach and Chou endorsed and cashed the various Company A checks at
check cashing facilities located in Philadelphia, Pennsylvania, When Peach or Chou cashed a
Company A check, the proceeds were divided roughly as follows: 53% to Ho, 35% to Miller, 7%
to Has, and 4% to Peach or Chou.* When Has cashed a check, he kept 11% of the proceeds.

After a check was negotiated by one of the conspirators, Has, and occasionally Peach,
delivered the cash proceeds to Ho, minus the maney that went to Chou, Peach and Has. Ho
would then meet with Miller, usually at a rest stop on Interstate Highway 95 near the
Delaware/Maryland border, to give Miller his 35% share of the proceeds. Ho used the remainder
of the proceeds for his own personal use and benefit, including the purchase of multiple money
orders to pay for househotd and other expenses.

Between September 9, 2015 and December 10, 2018, the conspirators created and
submitted false and fraudulent MPC, II, Marka Warehouse Systems and SMNI, LLC invoices to
Company A for goods and services that were never provided. Company A issued payments for
those false and fraudulent invoices that totaled $2,527,234, All of the fraudulently obtained
checks were issued in Maryland and cashed in Pennsylvania as follows:

 

2 ‘The remaining 1% was the fee charged by the check cashing facility.
a
Case 1:19-cr-00397-JKB Document 115 Filed 11/19/20 Page 12 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60137

 

 

Company Date Paid Check Number | = Amount Date Negotiated -
MPC IF - 9/9/2015 51545 $19,365.00 © 9/14/2015
MPC IT 9/16/2015 51660 $9,330.00 — 9f2272015
MPC IT 10/5/2015 51872 $8,390.00 10/8/2015
MPC IL 10/16/2015 52015 $10,485.00 10/23/2015
MPC IT 10/21/2015 ~ 52085 , $12,845.00 ~ 10/23/2015
MPCTI 11/6/2015 S2315 | $21,105.00 11/9/2015
MPC II 11/16/2015 5241 $23,060.00 EWNH2015
MPC II 12/7/2015 | $2556 — "$21,735.00 — ” 12/8/2015
MPCITI . 12/22/2015 $2659 ~ | = - $23,375.00 - 2/30/2015
MPC II 12/30/2015 52764 $12,905.00 12/30/2615
MPC II © ME2Z/Z016 32941 $24,475.00 "4413/2016

—MPCH | 1/20/2016 53020 $38,655.00. | 1/20/2016
MPC IT | DISF2016 53134 $23,740.00 2/5/2016
MPC II 2/23/2016 53321 $26,480.00 2/24/2016
MPC II 3/10/2016 ~ 53505 _ "$35,635.00 ~_ 3/15/2016
MPCH | sata0ie 53679 | $12,955.00 4/2016
MPC IE 4/12/2016 53802 $26,785.00 4/14/2016
MPC 4721/2016 53880 $28,060.00. | 4/25/2016
Mecii | 3/to/2016 34015 | $16,455.00 5/12/2016
MPCHr{ s/tg2016 “34104 $16,040.00 5/9/2016
MPC II 5/34/2016 $4251 $17,300.00 6/2/2016
MPC TI a/4/2016 "54362 $17,895.00 —S6/2016

~ MPC i "6/23/2016 54591 ~ $17,405.00 6/28/2016
MPC II T21/2016 54967 $35,236.00 25/2016
Mpcit | 9/18/2016 55315 $36,420.00 | 8/22/2016
MPC’ | 9/8/2016 "55549 | $35,185.00 9710/2016
MPCIT ~ 9/22/2016 © 55743 $39,560.00 9/22/2016
MPC II 10/10/2016 55919 $18,895.00 4, 10/12/2016
MPC TT 10/19/2016 $6036 | $39,675.00 | 10/20/2016

“MPC | 114016 | ~~-56195 $38,310.00 11/9/2016
MPCIE fs 18/15/2016 56296 $40,270.00 LMi72016
SMNI 5/3/2017 57917 "$30,455.00 “5/5/2017
SMNI 5/18/2017 $8156 | $35,880.00 _ 5/22/2017
SMNI 6/29/2017 $8797. $22,390.00 32017
SMNI TAM2017 58890 $18,230.00 WFQ
SMNI T6017 59022. |. $23,915.00 | | 7127/2017
SMNI B30/2017. |. 59585 $47,065.00 B/31/2017

~ SMNT_ 91512017 59823 $49,755.00. | __9#25/2017
SMNI 10/13/2017 $52,716.00 | 1OAF/2017  ~

 

 
 

Case 1:19-cr-00397-JKB Document115 Filed 11/19/20 Page 13 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SMNI 1813/2017 60467 $46,460.60 1/14/2017
SMNI ” 1241342017 60747 $69,240.00 12/18/2017
SMNT 12/28/2017 60872 $51,160.00 1/4/2018
SMNI 1/26/2018 61073 $69,590.00 {7/26/2018
SMNI =| -227/2018 «=| “61477 ~ $82,860:00 2/28/2018
SMNI 3/29/2018 — 61839 $69,050.00 4/9/2018
SMNI 4/23/2018 6216] $67,650.00 4725/2018
SMNI 5/22/2018 62525 _ ~ $80,945.90 5/23/2018
SMNI 6/12/2018 62803 $48,070.00 6/15/2018
MARKA 11/29/2016 56460 $44,543.32 =| Y2/1/2016
MARKA 12/12/2016 56577 | s« $52,770.51 12/14/2016
MARKA 12/29/2016 56737 ~~ | $39,364.16 12/29/2016
MARKA || {/12/2017 56940 ~ $35,055.15 ~ VAA6I2017 |
MARKA {8/2017 56994 $39,407.62 1/30/2017
MARKA 27222017 «| 5733! $37,518.70 3/1/2017
MARKA " ANGIZ017 © 57699 $41,414.20 4/10/2017
MARKA ‘SI3 2017 §8335 ~ $47,758.39 "6/2207 —
MARKA 26/2017 59021 — $42,209.20 27/2017
MARKA | 8/30/2017 ~* $9581 $30,369.00 O/2017
MARKA | 9/15/2017 59821 “$38,478.00 ‘| 9/23/2017
MARKA 11/3/2017 60353 ~ $30,702.90 11/9/2017
MARKA LV13/2017 "60463 “$33,013.70 (1/14/2017
MARKA 12/43/2017 ~ 60744 $18,809.70 “(2/18/2017
~ MARKA 3/22/2018 61747 . $33,013.70 "3/28/2018
MARKA | 4/23/2018 | 62159 "$33,003.10 4/25/2018
_MARKA | 5/228 — 62523 $30,856.60 ""§/24/2018
MARKA 7/9/2018 62945 $35,621.30 “8972018

 

me

 

Atall times, Thi:-Van Ho acted knowingly and with intent to defraud.

SO STIPULATED:

Assistant United States Attomey

oy
Thi Van Ho
Defendant —

 

 

  
 

1, Defewse Counsel
Case 1:19-cr-00397-JKB Document 115 Filed 11/19/20 Page 14 of 14

    
  

 
  

Jack MeMaiton,
Counsel for Defendant
